DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.

The amendment filed 6/10/22 has been considered and entered.  Claims 1-7 and 12 have been canceled.  Claims 8-11 and 13-18 remain active in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 6/10/22, the 35 USC 103 and 112 second paragraph rejections have been withdrawn, however, the following rejections have been necessitated by the amendment.

Claim Rejections - 35 USC § 112
Claims 11,14,16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 14, the term “sprayed” lacks antecedent basis as the claims recite “pulsed-sprayed” and the Examiner suggest keeping the type of spraying consistent so as to avoid confusion.
Regarding claims 16 and 17, the phrase “or by a particle generator” is confusing as to whether this an alternative to the pulsed-spraying, part of the pulsed-spraying or in addition to the pulsed-spraying?  The Examiner suggest deleting the phrase to overcome the confusion.
Regarding claim 17, the term “in thin film” appears to be a typographical error and should recite “a thin film”?  Clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Bachrach et al. (2012/0064225).
Birt et al. (2018/0138494) teaches forming batteries by kinetic energy of high velocity particles impelled into aggregation such that bombardment of the particles against a substrate forms a layered substrate and can include anode, cathode and electrolytic layers (abstract).  
Birt et al. (2018/0138494) fails to teach the kinetic spraying to be “pulsed spraying”.
Peng et al. (2011/0143018) teaches making battery electrodes and devices whereby the active material suspension is sprayed using a pulse width modulator [0009].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Birt et al. (2018/0138494) process to apply the coatings by pulsing the spraying as evidenced by Peng et al. (2011/0143018) with the expectation of producing the claimed coatings.
Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) fail to teach the spraying heads to be less than 70mm from the object and at an angle of 30 degrees or less.
Bachrach et al. (2012/0064225) teaches a spray deposition module including a tip to substrate distance of 5cm-20cm (50mm-200mm) and having a nozzle angle of 20-50 degrees (claim 9).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) process to include the spraying heads to be within the claimed distance and angle as evidenced by Bachrach et al. (2012/0064225) with the expectation of achieving similar success for coating the layers.
Regarding claim 8, Birt et al. (2018/0138494) teaches independent coating heads in forming each layer (Fig. 5 and [0063]-[0068]).  Bachrach et al. (2012/0064225) teaches the claimed distance to substrate of 70mm or less and nozzle angle of less than 30 degrees as it has been found that overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Regarding claims 9 and 15, Birt et al. (2018/0138494) teaches the different slurries can include different particles including active material, metal binder, conductive material and electrolyte particles ([0006],[0021],[0067]).
Regarding claim 10, Birt et al. (2018/0138494) teaches the different slurries include active material and a conductive agent ([0006],[0021],[0067]).
Regarding claim 11, while Birt et al. (2018/0138494) fails to teach preheating the substrate to a temperature of from 30C-150C, Birt et al. (2018/0138494) does teach preheating the substrate to aid in the coating [0046] and the Examiner takes the position that the particular temperature of heating would be a result effective variable dependent upon several factors including, material of coating, velocity, temperature of coating, substrate, etc. and would be a matter of design choice absent a showing of unexpected results.  
Regarding claim 14, Birt et al. (2018/0138494) teaches the number of head equal to the number of layers as well as the heads arrange in the direction of movement of the substrate (Fig. 5).
Regarding claims 16 and 17, Birt et al. (2018/0138494) teaches forming the layered structure by performing spraying over and over, i.e. a layered structure (Fig. 1). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Bachrach et al. (2012/0064225) further in combination with Okamoto et al. (2005/0008916).
Features detailed above concerning the teachings of Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Bachrach et al. (2012/0064225) are incorporated here.
Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Bachrach et al. (2012/0064225) fail to teach a perforated cylindrical substrate on which the electrode slurry is coated thereon.
Okamoto et al. (2005/0008916) teaches an electrode slurry coating on a cylindrical porous metal substrate (abstract and [0082]).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Bachrach et al. (2012/0064225) process to include forming the electrode coatings on a perforated cylindrical substrate as evidenced by Okamoto et al. (2005/0008916) with the expectation of achieving similar success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Bachrach et al. (2012/0064225) further in combination with Albano et al. (2009/0325063).
Features detailed above concerning the teachings of Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Bachrach et al. (2012/0064225) are incorporated here.
Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Bachrach et al. (2012/0064225) fails to teach forming alternating layers of active material and electrolyte on a current collector.
Albano et al. (2009/0325063) teaches forming an anode/electrolyte/cathode structure stack by spraying on a current collector substrate (abstract, Fig. 2A and claim 17).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Birt et al. (2018/0138494) in combination with Peng et al. (2011/0143018) further in combination with Bachrach et al. (2012/0064225) process to form alternating electrode/electrolyte layers on a current collector as evidenced by Albano et al. (2009/0325063) with the expectation of achieving similar success.

Response to Amendment
Applicant’s arguments with respect to claims 8-11 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued prior art failed to teach the spraying heads to be less than 70mm from the object and at an angle of 30 degrees or less.
Bachrach et al. (2012/0064225) teaches this as detailed above.

Prior art
Miyazaki et al. (2008/0248358) and Kurita et al. (2010/0159350) teach pulse spraying catalyst inks for anode/cathode layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715